                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JANELLE NEWSOME,                                                  CIVIL ACTION
 Plaintiff
                                                                   NO. 19-5590
 v.

 CITY OF PHILADELPHIA,
 Defendant

                                ORDER RE: THIRD MOTION TO DISMISS

          AND NOW, this 2nd day of July, 2021, upon consideration of Defendant’s Third Motion

to Dismiss Plaintiff’s Amended Complaint (ECF 20) and the Response thereto (ECF 21), and for

the reasons given in the accompanying Memorandum, it is hereby ORDERED that Counts II, IV,

VI, VII, IX, and X are DISMISSED with prejudice, and the motion to dismiss is DENIED as to

Count VIII. No motion was made as to Counts I, III, or V.



                                                                      BY THE COURT:

                                                                      /s/ MICHAEL M. BAYLSON
                                                                      _______________________________
                                                                      MICHAEL M. BAYLSON, U.S.D.J.

O:\CIVIL 19\19-5590 Newsome v. City of Philadelphia\19cv5590 Order re Third MTD.docx
